Case: 13-10260       Document: 00512473222         Page: 1     Date Filed: 12/17/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 17, 2013
                                     No. 13-10260
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANICETO BELTRAN VARGAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:12-CR-198-1


Before DAVIS, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Aniceto Beltran Vargas raises
an argument that he concedes is foreclosed by United States v. Rhine, 583 F.3d
878, 891 & n.50 (5th Cir. 2009), which held that a sentencing judge may find by
a preponderance of the evidence all the facts necessary to the determination of
a sentencing guidelines range. See also United States v. Stevens, 487 F.3d 232,
246 (5th Cir. 2007); United States v. Johnson, 445 F.3d 793, 798 (5th Cir. 2006).
The Government’s motion for summary affirmance is GRANTED, the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10260   Document: 00512473222    Page: 2   Date Filed: 12/17/2013

                               No. 13-10260

Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2